                     IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 IN RE:                                           )
                                                  )     Case No. 19-80155-CRJ11
 STEVE SHICKLES, JR. and RONDA                    )
 SHICKLES,                                        )     Chapter 11
                                                  )
                Debtors.                          )



             OBJECTION TO APPLICATION BY DEBTOR FOR APPROVAL
             OF EMPLOYMENT OF SPECIAL COUNSEL NUNC PRO TUNC


        Simple Helix, LLC (“Simple Helix”), Deep Blue Holdings, LLC (“Deep Blue”), Alpha

 Hosting, LLC (“Alpha”), The Westmoreland Company, Inc. (“Westmoreland”), Karl Leo, and

 Jada Leo (collectively, the “Simple Helix Parties”), creditors and parties-in-interest in the above-

 styled bankruptcy case, respectfully object (the “Objection”) to the Application by Debtor for

 Approval of Employment of Special Counsel Nunc Pro Tunc [Doc. 60] (the “Application”). In

 support of this Objection, the Simple Helix Parties state as follows:

                                          BACKGROUND

        1.      On January 17, 2019 (the “Petition Date”), Steve Shickles, Jr. and Ronda Shickles

 (together, the “Debtors”) filed a voluntary petition under chapter 11 of title 11 of the United States

 Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

        2.      The Debtors filed the Application on January 30, 2019, and the Court set the

 Application for hearing on February 4, 2019.

        3.      In the Application, the Debtors seek Court approval to employ and retain Jake

 Watson, P.C. (“Watson”) to represent Steve Shickles, Jr. (“Mr. Shickles”) in a criminal lawsuit

 (the “Criminal Action”) related to the fraud and embezzlement scheme described in the Simple




Case 19-80155-CRJ11         Doc 78    Filed 02/03/19 Entered 02/03/19 18:26:32              Desc Main
                                     Document     Page 1 of 5
 Helix Parties’ Emergency Motion to Convert Case to Chapter 7, or in the Alternative, Dismiss and

 for Relief from the Automatic Stay [Doc. 17] (the “Motion to Convert”).

                                                    OBJECTION

          4.       Section 327(e) of the Bankruptcy Code provides as follows:

          The trustee,[1] with the court's approval, may employ, for a specified special
          purpose, other than to represent the trustee in conducting the case, an attorney that
          has represented the debtor, if in the best interest of the estate, and if such attorney
          does not represent or hold any interest adverse to the debtor or to the estate with
          respect to the matter on which such attorney is to be employed.”

          5.       Thus, to employ Watson as special counsel in the Criminal Action, the Debtors

 must show (i) Watson previously represented the Debtors, (ii) retaining Watson is in the best

 interest of the estate, and (iii) Watson is not adverse to the Debtors in the Criminal Action. In re

 French, 139 B.R. 485, 489 (Bankr. D.S.D. 1992).

          6.       In the Application, the Debtors do not demonstrate that the employment of Watson

 in the Criminal Action is in the best interest of the Debtors’ estate. To the contrary, the

 employment of Watson will only benefit the Debtors personally and will impose unnecessary

 expenses on their estates and unsecured creditors.

          7.       Bankruptcy courts have repeatedly found that individual debtors cannot use estate

 funds to represent themselves in criminal proceedings for pre-petition conduct. See French, 139

 B.R. at 490–91 (Bankr. D.S.D. 1992) (““[A] bankruptcy debtor-in-possession cannot employ and

 use estate funds to pay criminal counsel in connection with the defense of criminal charges arising

 out of prebankruptcy activities.” (citation omitted)); In re Duque, 48 B.R. 965, 974–75 (S.D. Fla.

 1984) (“Criminal counsel must not be potentially in the estate's interest but reasonably and actually


 1
  “Subject to any limitations on a trustee serving in a case under this chapter, and to such limitations or conditions as
 the court prescribes, a debtor in possession shall have all the rights, other than the right to compensation under section
 330 of this title, and powers, and shall perform all the functions and duties, except the duties specified in sections
 1106(a)(2), (3), and (4) of this title, of a trustee serving in a case under this chapter.” 11 U.S.C. § 1107 (a).


                                                             2

Case 19-80155-CRJ11              Doc 78      Filed 02/03/19 Entered 02/03/19 18:26:32                         Desc Main
                                            Document     Page 2 of 5
 calculated to be in its best interest.”); In re Miell, C09-112-MWB, 2009 WL 2590515, at *4 (N.D.

 Iowa Aug. 19, 2009) (“[B]ankruptcy courts have rejected payment of criminal defense attorneys

 out of the estate.” (citations omitted)); In re Spurgeon, 07-34063, 2008 WL 4372762, at *3 (Bankr.

 E.D. Tenn. Sept. 18, 2008) (“[T]he court has no alternative but to deny the Application to Employ

 Criminal Counsel. This does not, however, prohibit the Debtor from using non-estate funds to hire

 and compensate Mr. Harwell to represent him.”); Official Comm. of Disputed Litig. Creditors v.

 McDonald Investments, Inc., 42 B.R. 981, 987 (N.D. Tex. 1984) (“The employment of criminal

 counsel for the debtor, while allowable under the Bankruptcy Code, is not in the best interest of

 the estate in this case.”).

         8.      In the present case, the employment of Watson to represent Mr. Shickles in the

 criminal case would only benefit Mr. Shickles personally at the expense of the Debtors’ estate and

 their unsecured creditors. Thus, the Simple Helix Parties respectfully object to the Application.

         9.      Alternatively, if the Court is not inclined to deny the Application outright, the

 Simple Helix Parties request that the Court continue the hearing to allows the Debtors and the

 Simple Helix Parties to fully brief the issues raised in the Application and herein.

         WHEREFORE, the Simple Helix Parties request that this Court (i) deny the Application ,

 (ii) or in the alternative, continue the hearing on the Application and enter a briefing schedule; and

 (iii) grant such other and further relief as is just and proper.




                                                     3

Case 19-80155-CRJ11            Doc 78    Filed 02/03/19 Entered 02/03/19 18:26:32           Desc Main
                                        Document     Page 3 of 5
                                       Respectfully submitted,

                                       /s/ Andrew J. Shaver
                                       Kevin C. Gray
                                       Andrew J. Shaver
                                       B RADLEY ARANT B OULT CUMMINGS LLP
                                       200 Clinton Avenue West, Suite 900
                                       Huntsville, AL 35801
                                       Tel: (256) 517-5150
                                       Email: kgray@bradley.com
                                              ashaver@bradley.com

                                       Attorneys for Movants Simple Helix, LLC, Deep Blue
                                       Holdings, LLC, Alpha Hosting, LLC, The
                                       Westmoreland Company, Inc., Karl Leo, and Jada
                                       Leo




                                          4

Case 19-80155-CRJ11   Doc 78    Filed 02/03/19 Entered 02/03/19 18:26:32       Desc Main
                               Document     Page 4 of 5
                                  CERTIFICATE OF SERVICE


          I hereby certify that on February 3, 2019, I electronically filed the foregoing with the Clerk
 of the Court and served the following using the CM/ECF system which will send notification to
 all parties of record, including the following:

        Kevin D. Heard
        HEARD, ARY & DAURO, LLC
        303 Williams Avenue SW
        Park Plaza Suite 921
        Huntsville, AL 35801
        Proposed Counsel to the Debtors

        Richard M. Blythe
        Post Office Box 3045
        400 Well Street NE, Room 236
        Decatur, Alabama 35602
        Bankruptcy Administrator


                                                        /s/ Andrew J. Shaver
                                                        Of Counsel




                                                   5

Case 19-80155-CRJ11         Doc 78    Filed 02/03/19 Entered 02/03/19 18:26:32               Desc Main
                                     Document     Page 5 of 5
